Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on March 7, 2022. Claims 2, 5, 8 and 12-13 have been amended. Claims 1 and 11 have been cancelled. Claims 2-10 and 12-20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William B. Gont on March 11, 2022.
The application has been amended as follows: 
Claim 8: Change claim status identifier “(Original)” to --(Currently Amended)--.

The following is an examiner’s statement of reasons for allowance: 
Claims 2-10 and 12-20 are allowed.
Regarding Claims 2-7, applicant amended the claim to include the allowable subject matter indicated in the Non-Final Office action dated on January 6, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest an agricultural work vehicle for operating in a field wherein, along with the other claimed features, the light emission from the array field light corresponds to a first 
Regarding Claims 8-10, applicant amended the claim to include the allowable subject matter indicated in the Non-Final Office action dated on January 6, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest an agricultural work vehicle for operating in a field wherein, the output of the array field light is operably controlled by the light control module such that an outer limit of the light emission is reduced, as recited in claim 8.
Regarding Claim 12, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, he light control module operably enables or disables one or more pixel segments of the array field light based on a location of the object in the zone.
Regarding Claim 13, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the controller operably controls a position or movement of the implement based on a location of the object in the zone.
Regarding Claims 14-18, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the first zone and second zone being different from one another; wherein, the controller determines if the detected object is in the first zone or the second zone; further wherein, if the object is in the first zone, the light control module controllably adjusts an output from the first array field light based on a location of the object in the first zone; and if the object is in the second zone, the light control module controllably adjusts an output from the second array field light based on a location of the object in the second zone, as recited in claim 14.
Regarding Claims 19-20, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the field map input configured to communicate a boundary line of the field to the controller; wherein, the array field light is operably controllable to project a light emission to illuminate a zone in the field; wherein, upon receiving the boundary line from the field map input, the controller determines if the zone overlaps the boundary line; further wherein, if a portion of the zone overlaps the boundary line, the light control module controllably adjusts an output from the array field light to disable the light emission from illuminating the portion of the zone, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896